12/28/2022



                                                                                  Case Number: DA 22-0388




       IN THE SUPREME COURT OF THE STATE OF MONTANA


ROCK CREEK CATTLE COMPANY,                       Cause No.: DA 22-0388
Ltd. LP,

            Plaintiff/Appellant,                ORDER OF DISMISSAL
                                                 WITH PREJUDICE
      vs.

POWELL COUNTY,

            Defendant/Appellee.


      Based upon the Joint Stipulation for Dismissal with Prejudice filed by

Plaintiff Rock Creek Cattle Company, Ltd., LP and Defendant Powell County and

good cause appearing therefor;

      IT IS HEREBY ORDERED that this appeal is DISMISSED WITH

PREJUDICE, with all parties bearing their own attorneys’ fees and costs.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          December 28 2022